Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice to Applicant
2.  This communication is in response to the amendment filed 14 September 2022. Claims 1-2, 4-9, 11-16 and 18-20 have been amended. Claims 1-20 are pending.

Response to Remarks/Amendment
35 U.S.C. 112
3. Applicant's arguments filed 14 September 2022 have been fully considered and they are considered persuasive.  

The 112(b) rejection has been removed.

Response to Remarks/Amendment
4. Applicant's remarks filed 14 September 2022 have been fully considered but they are not
persuasive. The remarks will be addressed below in the order in which they appear in the noted
response.

35 U.S.C. 101
5. Applicant's remarks have been fully considered and they are not considered persuasive. The
remarks will be addressed below in the order in which they appear in the noted response.

	The applicant argues “…See MPEP § 2106.05(a)…computers can be used to analyze the units and or subunits contributing to the cost of a product… using a computer to determine the impact of various units and subunits on the cost of a product can be challenging… due to data intake issues… an arrangement that addresses these challenges using a technique that increases the cost of various subunits and then compares aspects of the increases to determine the impact of a subunit on the cost of the unit… Performing the recited cost increases related to subunits may allow subunit cost impact to be determined…This improves the operation…”


	The examiner respectfully disagrees. The applicant argues that the amended claims demonstrates an improvement and is therefore not an abstract idea. However, the amended claims still describe a web analytics system to determine operation values for specified thresholds to drive specified values with consideration for costs of the various units and subunits of a manufacturing process. The MPEP Section 2106.05(d) indicates that the receiving of data for cost determination of a manufacturing process is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner. The amended claims do not teach an improvement. Therefore, the rejection is maintained. 

	The applicant argues “…the specific improvements to computing technology described by the Specification are also incorporated into the claim… covers a particular solution to a problem in a particular way to achieve a desired outcome…See MPEP § 2105.05(a). For example, Applicant does not merely claim using a computer to determine the impact of a subunit on a unit of an article of manufacture. Instead, Applicant discloses and claims a technique that performs a desired task with a computing device in a manner that simplifies data intake by reducing the need for information from disparate and potentially inconsistent sources…”

	The examiner respectfully disagrees. The applicant argues that the amended claims demonstrates an improvement and is therefore not an abstract idea. However, the amended claims still describe a web analytics system to determine operation values for specified thresholds to drive specified values with consideration for costs of the various units and subunits of a manufacturing process to reduce inconsistency. The MPEP Section 2106.05(d) indicates that the receiving of data for cost determination of a manufacturing process is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner. The amended claims do not teach an improvement. Therefore, the rejection is maintained. 

	The applicant argues “…Applicant discloses that the recited techniques address deficiencies encountered when implementing the ideas indicated by the Office in a generic computer setting. As Applicant discloses, existing techniques for evaluating subunit cost impact encounter significant data intake problems that are addressed as described herein. In other words, claim 1 is not directed to a commercial interaction, a mental process, or a method of organizing human activity alone. Instead, claim one is directed to a particular technique for mitigating a problem with the existing computer-implemented solutions…”


	The examiner respectfully disagrees. The applicant argues that the amended claims are not directed to a mental process, commercial interaction, or a method or organizing human activity and are not an abstract idea. However, the amended claims still describe a web analytics system to determine operation values for specified thresholds to drive specified values with consideration for costs of the various units and subunits of a manufacturing process. Therefore, the amended claims still describe the evaluation, judgement and observation of values to make determinations about a manufacturing process which is a mental process. Furthermore, the determine operation values for specified thresholds to drive specified values of a manufacturing process is a commercial interaction from business relations that is organizing human activity. Therefore, the rejection is maintained.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


6. Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

	Based upon consideration of all of the relevant criteria and analysis delineated in the 2019 Revised Patent Eligibility Guidelines issued by the United States Patent and Trademark Office on 7 January 2019, as modified/clarified in the October 2019 Patent Eligibility Guidance Update issued by the USPTO October 2019, and further inclusive of the Revised Examination Procedures responsive to the Subject Matter Eligibility Decision in Berkheimer v. HP, Inc., issued by the United States Patent and Trademark Office, 19 April 2018, with respect to the claim(s) as a whole, claim(s) 1-20 are determined to be directed to an abstract idea. The rationale for this determination is explained below:
	
	Abstract ideas are excluded from patent eligibility based on a concern that monopolization of the basic tools of scientific and technological work might serve to impede, rather than promote, innovation. Still, inventions that integrate the building blocks of human ingenuity into something more by applying the abstract idea in a meaningful way are patent eligible.

	The 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG) presents groupings of ineligible abstract ideas, namely: (1) Mathematical Concepts (e.g., mathematical relationships, mathematical formulas or equations, and mathematical calculations; (2) Mental Processes (e.g., concepts performed or performable in the human mind including observations, evaluations, judgements, or opinions); and (3) Certain Methods of Organizing Human Activity. With respect to the grouping of Certain Methods of Organizing Human Activity, the 2019 PEG recognizes three sub-categories within the group, namely: (1) fundamental economic principles or practices;
(2) commercial or legal interactions (e.g., agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, and business relations); (3) managing personal behavior or relationships or interactions between people (e.g., social activities, teaching, and following rules or instructions).

The limitations and steps described in Claim 1 are a system for valuing an article of manufacture comprising a plurality of units, the system comprising: a web-based analytics system comprising, the web-based analytics system programmed to perform operations comprising: providing web application to a first, the web application to be executed at a browser of the first to provide a first page to the first (Receiving and Analyzing Information, observation and judgement; a Mental Process and Commercial Interactions, a Certain Method of Organizing Human Activity); receiving, at least in part via the first page, value data describing a cost of the plurality, the value data describing a plurality, and relationship data describing a relationship between a plurality of values described by the value data (Receiving and Analyzing Information, observation and judgement; a Mental Process and Commercial Interactions, a Certain Method of Organizing Human Activity); based on the relationship data, determining a first cost using a set of values for the plurality (Analyzing Information, evaluation and judgement; a Mental Process and Commercial Interactions, a Certain Method of Organizing Human Activity); based on the relationship data, determining an increased cost for a first such that a first new cost meets a cost threshold, the first new cost being based on the increased cost for the first with costs for a remainder of the plurality held constant (Receiving and Analyzing Information, observation and judgement; a Mental Process and Commercial Interactions, a Certain Method of Organizing Human Activity); based on the relationship data, determining an increased cost for a second such that a second new cost meets the cost threshold, the second new cost being based on the increased cost for the second with costs for a remainder held constant (Receiving and Analyzing Information, observation and judgement; a Mental Process and Commercial Interactions, a Certain Method of Organizing Human Activity); comparing the increased cost for the first and the increased cost for the second based on the comparing, determining that the first is a more significant driver of the cost than the second (Analyzing Information, evaluation and judgement; a Mental Process and Commercial Interactions, a Certain Method of Organizing Human Activity); and serving to a user via the browser, indicating that the first is a more significant driver of the cost than the second (Receiving and Analyzing Information, observation and judgement; a Mental Process and Commercial Interactions, a Certain Method of Organizing Human Activity) which under their broadest reasonable interpretation, covers performance of the limitation in the mind with evaluation, judgement and observation and commercial interactions for the purposes and Organizing Human Activity. That is, other than computer-implemented, subunit, unit, processor, memory, code, computing system, and user interface nothing in the claim element precludes the step from practically being performed or read into the mind for the purposes of Organizing Human Activity. For example, the use of a web analytics system to determine operation values for specified thresholds to drive specified values encompasses what web analysts use of internet data to determine specific internet commerce goals. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind evaluation, observation, and judgement but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Further, as described above, these process recite limitations for commercial interactions, a “Method of Organizing Human Activity”. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. For example, the claim only recites the additional elements of a computer-implemented, subunit, unit, processor, memory, code, computing system, and user interface. These elements are recited at a high- level of generality (i.e., as a generic processor performing a generic computer function storing, retrieving, sending, and processing data) such that they amount to no more than mere instructions to apply the exception using generic computer components. Even if taken as an additional element, the steps such as receiving data for cost determination (receiving information) is insignificant extra-solution activity as this is receiving data as per the MPEP 2106.05(d). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible. Applicant’s Specification states:
[00105] The example computer system 900 includes a processor 902 (e.g., a central processing unit (CPU), a graphics processing unit (GPU), or both), a main memory 904, and a static memory 906, which communicate with each other via a bus 908. The computer system 900 may further include a video display unit 910 (e.g., a liquid crystal display (LCD) or a cathode ray tube (CRT)). The computer system 900 also includes an alphanumeric input device 912 (e.g., a keyboard or a touch-sensitive display screen), a user interface (UI) navigation (or cursor control) device 914 (e.g., a mouse), a disk drive unit 916, a signal generation device 918 (e.g., a speaker), and a network interface device 920. 

Which shows that this is a generic system being utilized for this process, such as a computer with no detail as to how this connection is performed or what would make this non-generic, and from this interpretation, one would reasonably deduce the aforementioned steps are all functions that can be done on generic components, and thus this is application of an abstract idea on a generic computer, as per the Alice decision and not similar to Berkheimer, but for edification the Applicant’s specification has been used as above satisfying any such requirement. For the receiving step for cost determination that was considered extra-solution activity in Step 2A above, if it was to be considered an additional element, it has been re-evaluated in Step 2B and determined to be well-understood, routine, conventional, activity in the field. The background does not provide any indication that the additional elements, such as the processor, nor the receiving steps for cost determination as above, are anything other than a generic, and the MPEP Section 2106.05(d) indicates that mere receiving of data for cost determination of a manufacturing process is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). For these reasons, there is no inventive concept. The claim is not patent eligible.
Independent claims 8 and 15 also contain the identified abstract ideas above, with the additional elements “non-transitory machine-readable medium” which are highly generalized as per Applicant’s specification as above when considered under prong 2 of 2A or as part of 2B, and thus not a practical application nor significantly more for the same reasons as in Claim 1 above.
Dependent Claims 2-7, 9-14, and 16-20 also contain the identified abstract ideas which are all part of the abstract ideas presented, with no additional elements to be further considered under prong 2 of 2A or as part of 2B, and thus are not a practical application nor significantly more for the same reasons as in Claim 1 above.
Therefore, claims 1-20 are ineligible.
For further guidance and authority, see the 2019 Revised Patent Eligibility Guidelines issued by the United States Patent and Trademark Office on 7 January 2019 and see further the Revised Examination Procedures responsive to the Subject Matter Eligibility Decision in Berkheimer v. HP, Inc., issued by the United States Patent and Trademark Office, 19 April 2018 and Alice Corporation Pty. Ltd. v. CLS Bank International, et al. 573 U.S. (2014).

Allowable Subject Matter
7. Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under U.S.C. 101 set forth in this Office action.

Subject Matter Overcoming Art of Record
8. The following is an examiner's statement of reasons for allowance: The prior art of record
neither anticipates nor supports a conclusion of obviousness with respect to the allowable subject
matter of claim 1. The prior art of record fails to define a method including “…relationship data describing a relationship between a plurality of subunit values described by the unit value data; based on the relationship data, determining a first cost of the unit using a set of costs for the plurality of subunits; based on the relationship data, determining an increased cost for a first subunit such that a first new unit cost of the unit meets a unit cost threshold, the first new unit cost being based on the increased cost for the first subunit with costs for a remainder of the plurality of subunits held constant; based on the relationship data, determining an increased cost for a second subunit such that a second new unit cost of the unit meets the unit cost threshold, the second new unit cost being based on the increased cost for the second subunit with costs for a remainder of the plurality of subunits held constant comparing the increased cost for the first subunit and the increased cost for the second subunit; based on the comparing, determining that the first subunit is a more significant driver of the cost of the unit than the second subunit; and serving a user interface to a user computing device, the user interface indicating that the first subunit is a more significant driver of the cost of the unit than the second subunit…”

The most closely applicable prior art of record is referred to in the Office Action mailed 14
September 2022 as Pulfer (United States Publication No. 20060265257).

Pulfer provides analyzing a computer-based data processing model of a complex system with the model comprising at least two modeling levels on which the system is represented at different degrees of abstraction.

While Pulfer is similar to the instant application in many respects, there are clear patentable distinctions. Initially, while Pulfer utilizes analyzing a computer-based data processing model of a complex system with the model comprising at least two modeling levels on which the system is represented at different degrees of abstraction Pulfer fails to further assess determining an increased cost for a subunit such that a new unit cost of the unit meets the unit cost threshold, the new unit cost being based on the increased cost for the second subunit with costs for a remainder of the subunits held constant with comparing the increased cost for the subunit and determining that the subunit is a more significant driver of the cost of the unit.

Secondary reference to Hueter et al. (United States Patent Application Publication No. 20090248494) provides collecting website visitor activity for profiling visitor interests and dynamically modifying the content of the website to better match the visitor's profile. However, the collecting website visitor activity for profiling visitor interests and dynamically modifying the content are not determining an increased cost for a subunit such that a new unit cost of the unit meets the unit cost threshold, the new unit cost being based on the increased cost for the second subunit with costs for a remainder of the subunits held constant with comparing the increased cost for the subunit and determining that the subunit is a more significant driver of the cost of the unit.

According, the Pulfer in view of Hueter et al. fails to teach or render obvious at least “…relationship data describing a relationship between a plurality of subunit values described by the unit value data; based on the relationship data, determining a first cost of the unit using a set of costs for the plurality of subunits; based on the relationship data, determining an increased cost for a first subunit such that a first new unit cost of the unit meets a unit cost threshold, the first new unit cost being based on the increased cost for the first subunit with costs for a remainder of the plurality of subunits held constant; based on the relationship data, determining an increased cost for a second subunit such that a second new unit cost of the unit meets the unit cost threshold, the second new unit cost being based on the increased cost for the second subunit with costs for a remainder of the plurality of subunits held constant comparing the increased cost for the first subunit and the increased cost for the second subunit; based on the comparing, determining that the first subunit is a more significant driver of the cost of the unit than the second subunit; and serving a user interface to a user computing device, the user interface indicating that the first subunit is a more significant driver of the cost of the unit than the second subunit…” as required by claims 1-20.

Conclusion
9. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20130290234 A1
Intelligent Consumer Service Terminal Apparatuses, Methods and Systems
Harris; Theodore et al.
US 20130080266 A1
SYSTEM AND METHOD FOR ESTABLISHING A DYNAMIC META-KNOWLEDGE NETWORK
Molyneux; Sam David et al.
US 20070294128 A1
AUTOMATED ONLINE METHODOLOGY FOR FORECASTING AND ANTICIPATING ALTERNATIVE FUTURES DEVELOPMENTS
WEDEMEYER; Dan J.
US 20070192170 A1
SYSTEM AND METHOD FOR OPTIMIZING PRODUCT DEVELOPMENT PORTFOLIOS AND INTEGRATING PRODUCT STRATEGY WITH BRAND STRATEGY
Cristol; Steven M.
US 20060218010 A1
Systems and methods for obtaining, storing, processing and utilizing immunologic information of individuals and populations
Michon; Francis et al.
US 20060178918 A1
Technology sharing during demand and supply planning in a network-based supply chain environment
Mikurak; Michael G.
US 20030155415 A1
Communication between machines and feed-forward control in event-based product manufacturing
Markham, Charles Earl  et al.
US 20030158795 A1
Quality management and intelligent manufacturing with labels and smart tags in event-based product manufacturing
Markham, Charles Earl  et al.


10. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY-MING WANG whose telephone number is (571)272-5273. The examiner can normally be reached M-F 8:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 571-272-6724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-1831.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY-MING WANG/Examiner, Art Unit 3683                                                                                                                                                                                                        12/13/2022

/JOSEPH M WAESCO/Primary Examiner, Art Unit 3683